 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11   GUY FAIRON, an Individual,               Case No.: 8:18-cv-01976-AG (DFMx)
12                       Plaintiff,
13                       v.
14   BACKYARD EXPRESSIONS, a
     business of unknown form;                ORDER FOR JOINT
15   WARNER CENTER, L.P., a                   STIPULATION FOR DISMISSAL
     California limited partnership; and      WITH PREJUDICE.
16   DOES 1-10, Inclusive,
17                       Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                               -1-
                                           ORDER
 1         WHEREAS, Defendants BACKYARD EXPRESSIONS, a business of
 2   unknown form; WARNER CENTER L.P., a California limited partnership
 3   (collectively, the “Defendants”), on one hand, and Plaintiff GUY FAIRON
 4   (“Fairon”), on the other hand, stipulated, through their respective attorneys of
 5   record, pursuant to Federal Rule of Civil Procedure Rule 41(a), that all claims and
 6   demands asserted by Fairon in this action shall be dismissed with prejudice, each
 7   party to bear their own costs and attorney fees; and
 8         WHEREAS, it appears to the Court that the terms of the stipulation appear
 9   proper, and upon good cause showing,
10         IT IS HEREBY ORDERED that all claims and demands asserted by Fairon
11   in this action shall be and hereby are dismissed.
12         IT ISH HEREBY ORDERED with prejudice, each party to bear their own
13   costs and attorney’s fees.
14
15   DATED: May 30, 2019                    UNITED STATES DISTRICT COURT
16
17                                          By:       ______
                                                          _________
                                                               ___________
                                                                     ________
                                                                       _____
                                                    ___________________________
                                                    Hon.
                                                     on Andrew
                                                         Andrrew JJ. Guilford
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                                         ORDER
